DETAILED ACTION
Claims 1-4 and 6-17 are pending.
Claims 11, 15, and 17 have been withdrawn and have not been fully examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021, has been entered.
 
Claim Objections
Claim 8 is objected to because of the following informalities:
In line 4, insert a comma after “elements instruction” for improved readability.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, line 10, “the result vector”, because “a result vector” appears twice (once in lines 7-8, and again in line 10).  It appears that “a result vector” in line 10 could be changed to --the result vector--.
In claims 2, 4, 6-11, and 17, “the result vector” for similar reasons.
In claim 11, at the end, “said selected vector data element position”, because claim 1 sets forth such a position for each segment, thereby realizing multiple positions.  Please clarify which is being referred to.
In claim 12, line 10, “the result vector”, because “a result vector” appears twice (once in line 5, and again in line 8).  It appears that “a result vector” in line 10 could be changed to --the result vector--.
In claim 15, at the end, “said selected vector data element position” for similar reasons.  It appears that --of the corresponding segment-- could be inserted at the end to match line 2.
All dependent claims are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plotnikov, WO 2015/145193 A1.
Referring to claim 1, Plotnikov has taught an apparatus comprising:
a) processing circuitry to perform vector processing operations on vectors comprising a plurality of data elements (FIG.1, 106, which operates on vectors (packed data), e.g. 110, 112); and
b) an instruction decoder to decode program instructions to control the processing circuitry to perform the vector processing operations (FIG.1, 104);
c) wherein in response to a replicate elements instruction (FIG.5, 538) specifying segment information defining positions of a plurality of segments with a variable number of data elements within a result vector (FIG.5, 516, at least the 6th and 8th bits (where mask bits are numbered 1 to 8 from right to left).  These 2 bits each define an ending position of a corresponding segment in result 514.  Bit 6 indicates an end of the A3 segment (which includes three data elements), and bit 8 indicates the end of the A6 segment (which includes two data elements)), each segment comprising at least one data element of the result vector and at least one segment comprising a plurality of adjacent elements of the result vector (see the A3 and A6 segments in FIG.5, 514), the instruction decoder is configured to control the processing circuitry to generate a result vector in which, in each respective segment, the encoding of the replicate elements instruction constrains the processing circuitry to repeat a repeating value throughout that segment of the result vector (FIG.5, 514 shows each defined segment is constrained to include a repeating value), the repeating value comprising a value corresponding to a selected vector data element position of a corresponding segment of a source vector (from FIG.5, the repeating value is a value correspond to a selected position of source vector 510.  The selected positions are the 4th and 7th positions (A3 and A6)), and the encoding of the replicate elements instruction permits the repeating value to be different for different segments (again, see FIG.5, 514), and the replicate elements instruction specifies at least one operand indicating the segment information defining the positions of the plurality of segments with a variable number of data elements (in FIG.5, operand 516 includes the segment information), the at least one operand having an encoding permitting a given segment comprising a plurality of data elements to comprise a number of data elements other than a power of two (in FIG.5, one of ordinary skill in the art understands that the segments in 514 can be any size based on operand 516.  The A3 segment is shown to have a size of 3 (not a power of two));
d) wherein the segment information defining the positions of each of the plurality of segments is separate from element selection information, specified by the replicate elements instruction, indicative of the selected vector data element position for each segment (in FIG.5, the segment information comprises bits 6 and 8 of 516.  The element selection information comprises bits 4 and 7 of 516.  Bits 4 and 7 indicate the selected position of 510 that is to be repeated in the respective segment.  Bits 6 and 8 are separate from bits 4 and 7).
Referring to claim 2, Plotnikov has taught the apparatus according to claim 1, wherein the segment information comprises segment mask information comprising at least one marker bit identifying the start or end of a segment within the result vector (again, see FIG.5, 516.  Bits 6 and 8 are marker bits that mark ends of segments in 514).
Referring to claim 3, Plotnikov has taught the apparatus according to claim 1, wherein the segment information comprises segment size information indicative of a number of data elements per segment (from FIG.5, bits 6 and 8, indicates that the corresponding segments are to end with sizes of 3 and 2 elements, respectively.  Alternatively, all zeros in 516 may be considered the segment information, and for each defined segment, the size of the segment is the number of zeros+1).
Referring to claim 4, Plotnikov has taught the apparatus according to claim 3, wherein the encoding of the replicate elements instruction constrains all segments of the result vector other than a first or last segment to have the same number of data elements (one of ordinary skill in the art understands that this is within the scope of teachings of Plotnikov.  That is, the mask of FIG.5 is merely an example, but one understands the mask can take on any value, and this is evident from the algorithm at the bottom of page 16, which checks the value of each bit in the mask since each bit can be 0 or 1.  There are many mask values which constrain the segment sizes as claimed.  For instance, one such mask would be 00101010, which would define two 2-element segments and then a 3-element segment at the end (rightmost segment).  As such, this is an example of all segments except for the last (first depending on interpretation) being constrained to be the same size.  Thus, if the instruction is encoded to refer to this specific mask, then the encoding of the instruction constrains the sizes in such a manner).
Referring to claim 6, Plotnikov has taught the apparatus according to claim 1, wherein the element selection information has an encoding which constrains, for each segment of the result vector, the selected vector data element position to be at the same relative position within the corresponding segment of the source vector (the mask encoding is constrained to select the first element of each segment.  For instance, the A3 segment of 514 that corresponds to elements A3-A4-A5 of 510 is filled with the first element A3 of A3-A4-A5.  Likewise, the A6 segment of 514 that corresponds to elements A6-A7 of 510 is filled with the first element A6 or A6-A7).
Referring to claim 7, Plotnikov has taught the apparatus according to claim 1, wherein the element selection information has an encoding which identifies the selected vector data element position separately for each of the plurality of segments (from FIG.5, bits 4 and 7 of mask 516 are separate and separately identify the selected position for each segment).
Referring to claim 8, Plotnikov has taught the apparatus according to claim 1, wherein the replicate elements instruction specifies active portion information indicative of an active portion of the result vector comprising the plurality of segments; wherein in response to the replicate elements instruction the instruction decoder is configured to control the processing circuitry to generate the result vector in which at least one data element outside the active portion has a predetermined value or a value of a corresponding data element of a destination register for storing the result vector (see FIG.5, which shows the active portion starting with the first 1 in mask 516.  So, the active portion in FIG.5 comprises elements 4 to 8 of result 514.  Any element outside of the active portion is unchanged.  That is, the values of the destination 514 (i.e., R0-R1-R2) are maintained).
Referring to claim 9, Plotnikov has taught the apparatus according to claim 1, wherein in response to a source-transforming form of the replicate elements instruction specifying a source register storing the source vector, the instruction decoder is configured to control the processing circuitry to generate the result vector in which, in each respective segment, the repeating value comprises a data value at the selected vector data element position of the corresponding segment of the source vector (see FIG.5, page 13, lines 13-16 (which states “In various embodiments, SRC1, SRC2, and DST may each be 128-bits (e.g., x m registers), 256-bits (e.g., ymm registers), or 512-bits (e.g., zmm registers), although the scope of the invention is not so limited.”), and the 2nd half of page 16, which describes the operation of FIG.5.  These portions of Plotnikov set forth that SRC1 is a source register holding source vector 510.  Thus, FIG.5 shows a source-transforming form of the instruction where the repeating values are values from the source vector).
Referring to claim 10, Plotnikov has taught the apparatus according to claim 1, wherein in response to a load- replicate form of the replicate elements instruction, the instruction decoder is configured to control the processing circuitry to load at least part of the source vector from a data store and to generate the result vector in which, in each respective segment, the repeating value comprises a data value at the selected vector data element position of the corresponding segment of the source vector (from page 16, “SRC1, MASK, DST, VL, may have the same characteristics and variations as in the aforementioned MULTISRCSTRPROPZERO and MULTISRCSTRPROPUPPER instructions.” Description of these aforementioned instructions included setting forth an embodiment where SRC1 is a memory location of a data store from which the source vector would be retrieved (e.g. see page 10, lines 5-8, and page 13, lines 16-18).  The repeating values then come from the source vector as shown in FIG.5).
Claim 12 is rejected for similar reasons as claim 1.
Referring to claim 14, Plotnikov has taught the apparatus according to claim 1, wherein the value corresponding to the selected vector data element position of the corresponding segment comprises a data value at the selected vector data element position of the corresponding segment of the source vector (see FIG.5.  The value of a segment comprises a data value of the source vector 510).
Referring to claim 16, Plotnikov has taught the apparatus according to claim 1, wherein the source vector is specified as an operand of the replicate partition instruction (from page 16, the instruction format is “MULTISRCSTRPROPUN MASK, SRC1, DST”  SRC1 corresponds to operand 510 (source vector)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov in view of the examiner’s taking of Official Notice.
Referring to claim 13, Plotnikov has taught the apparatus according to claim 1, but has not taught a non-transitory computer-readable storage medium storing a virtual machine program for controlling a computer to provide an instruction execution environment corresponding to the apparatus of claim 1.  However, a virtual machine program stored on a medium is known in the art.  When executed, it allows one to emulate a particular environment within another environment.  This allows, for instance, one physical computer to be used in place of a separate physical computer for each desired environment, which could save cost and space.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plotnikov to include a non-transitory computer-readable storage medium storing a virtual machine program for controlling a computer to provide an instruction execution environment corresponding to the apparatus of claim 1.

Response to Arguments
Applicant’s argument of the 112(d) rejection, on pages 6-7 of the response, is persuasive.  The rejection has been withdrawn.

Applicant’s arguments related to the new claim language are persuasive.  Thus, the rejection based on Chennupaty has been withdrawn for this reason.  The examiner does not necessarily agree with applicant’s other arguments related to Chennupaty, but they are moot in view of the withdrawal.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bharadwaj has taught a number of instructions that repeat values in segments.  The repeated values are based on the index values and/or vector length.  See FIGs.8-10.
Gonion has taught a number of instruction the repeat values in the result (e.g. see FIGs.5-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183